DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 07/22/2020 and 08/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority 
2.  Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a state determination unit configured to…”, “imaging unit that performs..” , “ optical system that collects light”, “an exposure control unit configured 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claims 1, 6, 7,8,9, 11,12,13, are rejected under 35 U.S.C. 102(a) (2) as being anticipated by  Murashima (US Pub. No.: US 2019/0191088 A1). 
	Regarding claim 1, Murashima discloses an imaging device (Para 37; electronic device 30A) comprising:
      a state determination unit (Para 48-51;  the shake detection sensor 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51; the position detection sensor 47 detects the position of the correction lens 55)  configured to determine a state of a motion of an imaging unit  ( Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54.) that performs imaging to acquire an image via an optical system (Para 41; optical system 51) that collects light; 


      an exposure control unit ( Para 61; general processor includes a CPU and a GPU) configured to perform at least control for an exposure time of the imaging unit according to a determination result by the state determination unit (  Fig. 11; Para 44; Para 148; 186-190;  The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).), 

       wherein relative driving for the optical system or the imaging unit is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time (Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
	Regarding claim 6, Murashima discloses  the imaging device according to claim 1, wherein the state determination unit determines the state of the motion of the imaging unit, using positional information of the optical system driven for performing the optical 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41. Position control for the correction lens 55 is executed by feedback control based on the present position of the correction lens 55 which is detected by the position detection sensor 47. The correction lens position control unit 43 calculates a deviation between the target operation position of the correction lens 55 output from the calculation unit 42 and a present position of the correction lens 55 output from the position detection sensor 47, and outputs the calculated deviation to the compensation unit 44. As a result that a control signal corresponding to the input deviation is output to the actuator 46 by the compensation unit 44, the position of the correction lens 55 is feedback-controlled in a manner that the present position of the correction lens 55 coincides with the target operation position. ) .
	Regarding claim 7, Murashima discloses the imaging device according to claim 1, wherein the state determination unit determines the state of the motion of the imaging unit, using an angular velocity detected by a detection unit that physically detects the motion of the imaging unit 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51. The shake detection sensor 41 is, for example, a gyro sensor (referred also to as an angular velocity sensor) or an acceleration sensor. The gyro sensor detects the angular velocity in a yaw direction and a pitch direction (if necessary, the roll direction), based on the optical axis of the camera. The acceleration sensor detects the acceleration in the X-40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41) .
	Regarding claim 8, Murashima discloses the imaging device according to claim 1, further comprising: a drive control unit  (  Para  51-56; The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41; The correction lens position control unit 43 calculates a deviation between the target operation position of the correction lens 55 output from the calculation unit 42 and a present position of the correction lens 55 output from the position detection sensor 47, and outputs the calculated deviation to the compensation unit 44. As a result that a control signal corresponding to the input deviation is output to the actuator 46 by the compensation unit 44 ) configured to obtain a moving amount of when relatively moving at least one of the optical system 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  )  
62 compares photographed images between adjacent frames, thereby calculating and correcting a moving amount due to camera shake in a manner that the photographic object fits in the same screen.  ) configured to apply signal processing for correcting an influence of the motion of the imaging unit on the image according to a function for converting a position on a basis of positional information and motion information synchronized for each coordinate on the image on a basis of the positional information that is a detected position of the optical system or the imaging unit driven under control by the drive control unit and the motion information indicating the physically detected motion of the imaging unit (  Para 63-68; the movement correction process unit 72 performs a process for retrieving output image data from the image data of a corresponding frame (for example, one preceding frame) based on a calculation result of the calculation unit 71, that is, a process for moving the range of the output image. The distortion/contour correction process unit 73 performs a process for correcting the distortion of the object due to the camera shake and deformation in the contour of the object. For example, the distortion/contour correction process unit 73 corrects the rolling shutter distortion. ) ;

      a logic unit  ( Para 57; the correction lens position control unit 43 acquires position information 81 of the correction lens 55 output from the position detection sensor 47 and EIS position information 86 output from a calculation unit 71 of an EIS module 62. In this case, the EIS position information 86 represents the position of an output image of the EIS relative to the image photographed by the imaging element 50, as will be described later in FIG. 3. The correction lens position control unit 43 determines whether to 55 in order to keep a correction margin of the OIS and the EIS, based on the acquired position information 81 and the EIS position information 86 of the correction lens 55. When to adjust the operation position of the correction lens 55, the correction lens position control unit 43 determines an amount of position adjustment from the present operation position of the correction lens 55 to its appropriate operation position.  ) configured to supply, to the signal processing unit, the positional information and the motion information, and timing information indicating timing to synchronize the positional information and the motion information with the coordinate on the image, together with the image captured by the imaging unit (  Para 57-63; The EIS module 62 compares photographed images between adjacent frames, thereby calculating and correcting a moving amount due to camera shake in a manner that the photographic object fits in the same screen.) ; and a drive unit (  Para 56; the correction lens position control unit 43 )  configured to drive at least one of the optical system or the imaging unit according to the moving amount obtained by the drive control unit, detect the position of the optical system or the imaging unit according to the driving, and supply the positional information to the drive control unit  (  Para 56; The correction lens position control unit 43 calculates a deviation between the target operation position of the correction lens 55 output from the calculation unit 42 and a present position of the correction lens 55 output from the position detection sensor 47, and outputs the calculated deviation to the compensation unit 44. As a result that a control signal corresponding to the input deviation is output to the actuator 46 by the compensation unit 44).
Regarding claim 9, Murashima discloses the imaging device according to claim 8, wherein the logic unit generates control information instructing execution or stop of the optical correction and supplies the generated control information to the drive control unit according to exposure timing to perform exposure by the imaging unit ( Para 57-59;  he correction lens position control unit 43 determines whether to change the operation position of the correction lens 55 in order to keep a correction margin of the OIS and the EIS, based on the acquired position information 81 and the EIS position information 86 of the correction lens 55. When to adjust the operation position of the correction lens 55, the correction lens position control unit 43 determines an amount of position adjustment from the present operation position of the correction lens 55 to its appropriate operation position. The correction lens position control unit 43 performs the above-described position adjustment for the correction lens 55 in a blanking period between exposure periods.) , and
the drive control unit controls, on a basis of the control information,
relative driving for the optical system or the imaging unit to optically correct a blur appearing in the image according to the exposure period of one frame by the exposure time ( Para 59; The compensation unit 44 generates a control signal for the actuator 46, based on the target operation position and the amount of position adjustment, output from the correction lens position control unit 43. ) , and
driving for resetting the relative positional relationship between the optical system and the imaging unit, the relative positional relationship being caused during the exposure period, according to the non-exposure period (Para 51-58,  104; 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.) .
Regarding claim 11, Murashima discloses a camera module (Fig.13; Para 81-82; image device 11) comprising:
               an optical system configured to collect light (Para 41; optical system 51  ) ;
an imaging unit (Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54. )  configured to perform imaging via the optical system to acquire an image;
a state determination unit (Para 48-51; the shake detection sensor 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51; the position detection sensor 47 detects the 50 by the optical lenses 52, 53, and 54); and
an exposure control unit (Para 61; general processor includes a CPU and a GPU) configured to perform at least control for an exposure time of the imaging unit according to a determination result by the state determination unit (Fig. 11; Para 44; Para 148; 186-190; The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).), wherein
relative driving for the optical system or the imaging unit is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time ( Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period))) , and
driving for resetting a relative positional relationship between the optical system and the imaging unit, the relative positional relationship being caused during the exposure period, is performed according to a non-exposure period in which exposure is not performed between the frames (Para 51-58,  104; 188-190;  268-270;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
Para 37; electronic device 30A) in which
at least control for an exposure time (Fig. 11; Para 44; Para 148; 186-190;  The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. The number of frames per second is, for example, 30 fps. Then, the frequency of the vertical synchronization signal, that is, the update frequency of correction by the EIS is, for example, 30 Hz (the vertical synchronization cycle is 33.3 msec). The exposure period in the case of 30 fps is, for example, approximately 25 sec, and the frame blanking period is approximately 8 msec. The above-described exposure period represents a time period since the start of exposure of the first line until the end of the exposure of the final line. The screen position (offset) is updated by the EIS with the same cycle as a vertical synchronization cycle (may be referred to as a “frame period”).) of an imaging unit ( Para 41-43, 44; image sensor 50 of camera module 31; The object is formed on the imaging element 50 by the optical lenses 52, 53, and 54. )  that performs imaging to acquire an image via an optical system (Para 41; optical system 51) that collects light is performed according to a determination result of a state of a motion of the imaging unit (Para 48-51;  the shake detection sensor 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51; the position detection sensor 47 detects the position of the correction lens 55) ,
the drive control unit configured to control relative driving for the optical system or the imaging unit to optically correct a blur appearing in the image according to an Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period)) ) ; and
control driving for resetting a relative positional relationship between the optical system and the imaging unit, the relative positional relationship being caused during the exposure period, according to a non-exposure period in which exposure is not performed between the frames (Para 51-58,  104; 188-190;  268-270;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening  When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
Regarding claim 13, Murashima an imaging method (Para 37; electronic device 30A) comprising:
by an imaging device (Para 37; electronic device 30A )  including an imaging unit ( Para 89; The motion sensor 14 physically (that is, not by image processing) detects motion of the imaging unit 21 and outputs information representing the motion.)  that performs imaging to acquire an image via an optical system (Para 41; optical system 51 )  that collects light,
      determining a state of a motion of the imaging unit (Para 82-85; image sensor 13 includes a stack of a semiconductor chip forming the imaging unit 21 and a semiconductor chip forming a logic unit 22, and an interface for importing the output from the OIS driver 15 is mounted. The imaging unit 21 captures the image of the subject formed by the lens unit 12 collecting light from the subject on the sensor surface on which a plurality of pixels is arranged in a matrix, and outputs an image acquired by the capturing. ) ; and
performing at least control for an exposure time of the imaging unit according to a determination result by the state determination unit (Para 143-146; The logic unit 22A can also specify the exposure start timing of the next frame on the basis 13A, so that the OIS control information can be generated in the logic unit 22A more easily than in the configuration in which the OIS control information is generated outside the image sensor 13A.) , wherein
relative driving for the optical system or the imaging unit is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time (Para 143-146; The logic unit 22A can also specify the exposure start timing of the next frame on the basis of information such as the time between frames, the exposure time of the next frame (which changes depending on imaging conditions due to an automatic exposure function or the like). Those timings are determined and operated inside the image sensor 13A, so that the OIS control information can be generated in the logic unit 22A more easily than in the configuration in which the OIS control information is generated outside the image sensor 13A. ) , and
driving for resetting a relative positional relationship between the optical system and the imaging unit, the relative positional relationship being caused during the exposure period, is performed according to a non-exposure period in which exposure is not performed between the frames (Figs. 18A, 18B;  Para 151-156;  the logic unit 22A outputs the OIS control information (OIS disable) instructing termination of the optical image stabilizer during the period in which the exposure is not performed. For example, the logic unit 22A outputs the OIS control information (OIS  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Murashima (US Pub. No.: US 2019/0191088 A1), in view of Yu et al.  (US Pub. No.: US 2018/0278821 A1).
              Regarding claim 2, Murashima does not disclose the imaging device according to claim 1, wherein,

Yu et al. discloses in a case where the exposure control unit has performed control for making the exposure time of the imaging unit shorter than an optimum exposure time in which the image is able to be captured with optimum brightness, the exposure control unit obtains a gain that compensates for a shortage from the optimum brightness and amplifies brightness of the image (Para 105; When the accuracy of the OIS compensation of the OIS component 140 is poor, this may indicate that the camera 130 cannot be stabilized in a satisfactory manner. Therefore, the one or more processing components 110 can configure the exposure time of the camera 130 with a shorter value, and configure the gain of the camera 130 with a higher value so as to increase the quality of the image or the video.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murashima to increase gain of the camera when the exposure time cannot be long enough as disclosed in Yu et al. for the camera disclosed in Murashima in order to increase the brightness and the quality of the image so that the images will not be too dark due to lack of exposure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murashima (US Pub. No.: US 2019/0191088 A1), in view of Keung et al.  (US Pub. No.: US 2018/0227513 A1).
      Regarding claim 10, Murashima discloses a solid-state imaging element (Para 40-44; electronic device 30A) configured:
a semiconductor chip on which an imaging unit that performs imaging to acquire an image via an optical system that collects light is formed (Para 44; The imaging element 50 is a device for converting an optical image of the object into an electrical signal, and is, for example, a CMOS image sensor (referred also to as a Complementary Metal-Oxide-Semiconductor Image Sensor, CIS).) ; and
a semiconductor chip ( Para 60-61; 258-260;  system on chip; the shake detection sensor 41 and the OIS module 40 are arranged on the main board 32. When the OIS module is incorporated in the same chip as the application processor) on which a logic unit including a state determination unit  (Fig. 22; Para 48-51; the shake detection sensor 41 detects the shake direction and the shake amount of the camera module 31 including the optical system 51; the position detection sensor 47 detects the position of the correction lens 55) that determines a state of a motion of the imaging unit and an exposure control unit  (Para 61; general processor includes a CPU and a GPU ) that performs at least control for an exposure time of the imaging unit according to a determination result by the state determination unit is formed (Fig. 11; Para 44; Para 148; 186-190; The CMOS image sensor often adopts a rolling shutter system for capturing an image by performing sequential exposure for every line or every few lines. 
relative driving for the optical system or the imaging unit is performed to optically correct a blur appearing in the image according to an exposure period of one frame by the exposure time ( Para 51-58,  104; 188-190;  The OIS module 40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  The shift angle per frame is obtained, based on the position adjustment amount from the present position of the correction lens to the appropriate position. In this case, when the shift amount of the correction lens per Hall feedback cycle (referred to as “Hall HB cycle”) is expressed in the unit of pixels, it is expressed as (shift angle per one frame)*65*(Hall FB cycle)/(exposure period))) , and
40 drives the correction lens 55 using the actuator 46 to reduce the blur of the optical image on the imaging element 50, based on the shake direction and the shake amount of the optical system 51 detected by the shake detection sensor 41;  the position adjustment of the correction lens is performed in a relatively short period within a blanking period between the exposure periods.  In the still image photographing, due to the exposure of only one frame, the photographed image 111 is position in the center of the photographable range 110 in FIG. 3, in a manner to maximize the OIS correction margin and the EIS correction margin at the exposure start point (that is, before opening the shutter). When the camera shake correction is performed in a preview state before starting the exposure for the still image photographing, the position of the correction lens is adjusted in accordance with the OIS correction margin and the EIS correction margin.).
	However, Murashima does disclose stacking semiconductor chips. 
          Keung discloses stacking semiconductor chips (Para 42-43;FIg. 5; pixel cell includes photodiodes are on one sensor wafer or chip  510 and pixel circuit block comprising circuitry located on a separate substrate 511 ) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Murashima to use two chips as disclosed in Keung to separate imaging unit and other processors by stacking two chips . 

Allowable Subject Matter
Claims 3, 4, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter:  
      regarding claim 3, none of the prior art discloses “in a case where the state determination unit determines that the motion of the imaging unit has a magnitude within a correctable range by the optical correction, the exposure control unit obtains the optimum exposure time, using a maximum value of the exposure time of the imaging unit as a maximum exposure time allowed within a frame rate, and sets the obtained optimum exposure time for the imaging unit” in combination with other limitation in the claim. 
	Claims 4 and 5 are objected to as being dependent from claim 3.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696